DAUKSCH, Judge.
This is an appeal from an “Order Denying Plaintiff’s Motion to Vacate Order of Dismissal”. Because the original Order of Dismissal was specifically without prejudice to Appellant’s filing another complaint, and it was a non-final order, there should have been a final order or final judgment obtained in order to vest this court with jurisdiction. The order which was appealed is merely a request for review of the original order and as such does not toll the time for taking appeal. Therefore not only is the appeal untimely it is from a non-appeal-able order.
This appeal is dismissed.
COWART, J., and COLEMAN, T.P., Associate Judge, concur.